DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 17, 18 are objected to because of the following informalities:  “would exceed” (Claim 1, line 10). Suggested correction:  “s” See claims 17, 18 for similar issue. Appropriate correction is required.
Response to Arguments
Applicant’s response and amendment on 2/1/2021 have been fully considered. Claims 2,3,7,10,11,15,19,20 have been canceled by applicant in the same response. As to the art of record Lu et al. (201000306300), the response is persuasive, and the rejection of claims 1,5,6,8,9,13,14,17,18 under 35 U.S.C. 102a (1) anticipated by Lu et al. (20100306300) is withdrawn. However, Inoue (20080183792) is newly introduced in response to the amended claim 17. Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The details of rejection will be provided in this action below. Also, in response to the amended claims, the following obviousness double patenting rejections are withdrawn because the conflicting claims are no longer coextensive nor obvious to each other in scope (MPEP 804.02    Avoiding a Double Patenting Rejection):

B) Claims (1,5,7,8), (9,15,14,16) provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1,3,4,6), (7+12,10,11,13) of copending Application No. 16/420,467 (20190278597) in view of Lu et al. (20100306300).
C) Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16420467 (20190278597).
However, the rejection of claims 1,4,5,6,8, 9,12,13,14,16,17,18 provisionally rejected on the ground of nonstatutory double patenting of the copending Application No. 16/420,457 (20190278596) has been maintained. The new claims 21-28 have also been included in the respective groups of the independent claims 1, 9, and 17 as following:
Claims (1,4,5,6,8), (9,12,13,14,16), (17,18), 21-28 (new) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1,5,6,7, 9),  (10,13,14,15,16), (17,18), 21-28 (new) of copending Application No. 16/420,557 (reference application). The details of rejection will be provided in this action.
Allowable Subject Matter
Claims 1,4,5,6,8,21,22,23,24, 9, 12,13,14,16,25,26,27 are allowable over the art of record. None of the prior art of record teaches:

b) The stream template register to hold stream parameters that define a size for each dimension of a multidimensional array and a specified width for a selected dimension of the multidimensional array; address generation logic coupled to the stream template register and configured to generate a set of addresses based on the stream parameters; a register file with inputs coupled to receive a vector fetched from the system memory using the set of addresses; an alignment network with inputs coupled to outputs of the register file, the alignment network having outputs coupled to outputs of the streaming engine to provide a stream vector responsive to the stream parameters; and control logic coupled to control the alignment network and configured to: based on a fetch of a first address not exceeding the specified width, cause the alignment network to provide a data element of the vector fetched from the system memory as a first element of the stream vector; and based on a fetch of a second 
Claims 18, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending on applicable double patenting rejection in this action. None of the prior art of record teaches:
a) The stream template register to hold stream parameters, wherein the stream parameters define a size for each dimension of  the multidimensional array and the specified width for a selected dimension of the multidimensional array; and Page 4 of 13Application No. 16/420,447T90134US01 Response to Office Action dated August 27, 2020 control logic coupled to receive the stream parameters from the stream template register being configured to insert the null element into  the selected stream vector based on the determination that the memory access  exceeds the specified width. (Claim 18).
b) The generation of a set of addresses associated with the stream of stream vectors; based on a first access associated with a first address not exceeding a specified array width: fetch a data element from the system memory; and provide the data element in the stream of stream vectors; and based on a second access associated with a second address exceeding the specified array width provide the null element in the stream of stream vectors without accessing the system memory. (Claim 28).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims (1,4,5,6,8), (9,12,13,14,16), (17,18), 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1,5,6,7, 9),  (10,13,14,15,16), (17,18), 21-28 of copending Application No. 16/420,557 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
As to amended current claim 1, current claim 1 is anticipated by copending claim 1. All elements of current claim 1 can also be found in the copending claim 1 (See claim mapping below). See MPEP 804, B Nonatatutory Double Patenting. 1 Anticipation Analysis.
The amended current dependent claims 4, 5, 6 correspond to copending dependent claims 5, 6, 7, and are rejected under the same reason as set forth in claim 1 above. See claim mapping below.
As to amended current claim 9, current claim 9 is anticipated by copending claim 10. All elements of current claim 9 can also be found in the copending claim 10 (See claim mapping below). See MPEP 804, B Nonatatutory Double Patenting. 1 Anticipation Analysis.

Similarly, as to current amended claim 17, current claim 17 is anticipated by copending claim 17. All elements of current claim 17 can also be found in the copending claim 17 (See claim mapping below). See MPEP 804, B Nonatatutory Double Patenting. 1 Anticipation Analysis.
The amended current dependent claim 18 corresponds to copending dependent claim 18 and is rejected under the same reason as set forth in claim 17 above.
The new current dependent claims 21-28 corresponds to new copending dependent claim 21-28 and are rejected under the same reason as set forth in the respective independent claims 1, 9, 17 above. The details of rejection are not being repeated herein. See claim mapping below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.








Current Application 16/420447
1. (Currently Amended) A method of operating a streaming engine in a computer system, the method comprising: receiving stream parameters into control logic of the streaming engine t that define a multidimensional array, wherein the stream parameters define a size for each dimension of the multidimensional array, a first specified width for a first selected dimension of the multidimensional array, and 
a second specified width for a second selected dimension of the multidimensional array; 
generating a set of memory addresses associated with the multidimensional array based on the stream parameters, 
wherein the generating of the set of memory addresses 
includes determining, for each address of the set of memory addresses, whether a fetch of the respective address would exceed either the first specified width or the second specified width; 

based on a fetch of a first memory address not exceeding either of the first specified width or the second specified width, 

fetching data from a memory coupled to the streaming engine responsive to the stream parameters using the first memory address; 
based on a fetch of a second memory address exceeding either the first specified width or the second specified width, 
generating a null element without accessing the memory; and 
forming a stream of vectors for the multidimensional array responsive to the stream parameters that includes the data fetched from memory and the null element
5. (Currently Amended) The method of claim 1, wherein the generating of the null element is performed without accessing an address lookaside buffer.
6. (Currently Amended) The method of claim 1, in which the stream parameters include an element size of the multidimensional array, a number of elements to include in each vector of a stream, and a number of vectors to include in the stream for each dimension of the multidimensional array.  
7. (Currently Amended) The method of claim 1, in which the null element is set to a value of zero.  

9. (Currently Amended) The method of claim 1, in which [[the]] a null value for the null element is specified by the stream parameters.



10. (Currently Amended) A system comprising: a system memory; and 
a streaming engine coupled to the system memory, wherein the streaming engine comprises: a stream template register to hold stream parameters, wherein the stream parameters define a size for each dimension of a multidimensional array, a first specified width for a first selected dimension of the multidimensional array, and 
a second specified width for a second selected dimension of the multidimensional array; 
address generation logic coupled to the stream template register and configured to generate a set of addresses based on the stream parameters; 
a register file with inputs coupled to receive a vector fetched from the system memory using the set of addresses; 
an alignment network with inputs coupled to outputs of the register file, the alignment network having outputs coupled to outputs of the streaming engine to provide a stream vector responsive to the stream parameters; and control logic coupled to control the alignment network and configured to: based on a fetch of a first address not exceeding either of the first specified width or the second specified width, 
cause the alignment network to provide a data element of the vector fetched from the system memory as a first element of the stream vector; and Page 3 of 13Application No. 16/420,457T90135US01 Response to Office Action dated August 27, 2020 
based on a fetch of a second address exceeding either the first specified width or the second specified width, 
cause the alignment network to provide a null element as a second element of the stream vector without an access of the system memory.


13. (Currently Amended) The system of claim 10, further comprising a translation lookaside buffer coupled to the address generation logic, wherein the control logic is configured to, based on the fetch of the second address exceeding either the first specified width or the second specified width, 
cause the alignment network to provide the null element as the second element of the stream vector without an access of the translation lookaside buffer.
14. (Currently Amended) The system of claim 10, in which the null has a value of zero.  

15. (Currently Amended) The system of claim 10 in which [[the]] a null value for the null element is specified by the stream parameters.  
16. (Currently Amended) The system of claim 10 being a system on a chip (SoC), further comprising a processing unit coupled to the outputs of the streaming engine to receive the stream vector.


A method of operating a streaming engine in a computer system, the method comprising: receiving stream parameters into control logic of the streaming engine that define a multidimensional array, wherein the stream parameters define a size for each dimension of the multidimensional array and a specified width for a selected dimension of the multidimensional array; 



generating a set of memory addresses associated with the multidimensional array based on the stream parameters that 


includes determining whether a respective fetch of each address of the set of memory addresses would exceed the specified width; 



based on a fetch of a first memory address not exceeding the specified width, 


fetching data from a memory coupled to the streaming engine responsive to the stream parameters;
 based on a fetch of a second memory address exceeding the specified width, 

generating a null element without accessing the memory; and 
forming a stream of vectors for the multidimensional array that include the data fetched from the memory and the null element.
4. (Currently Amended) The method of claim 1, wherein the generating of the null element is performed without accessing an address lookaside buffer.
5. (Currently Amended) The method of claim 1, in which the stream parameters include an element size of the multidimensional array, a number of elements to include in each vector of a stream, and a number of vectors to include in the stream for each dimension of the multidimensional array.  
6. (Currently Amended) The method of claim 1, in which the null element is set to a value of zero.  

8. (Currently Amended) The method of claim 1, in which [[the]] a null value for the null element is specified by the stream parameters.



9. (Currently Amended) A system comprising: a system memory; 
a streaming engine coupled to the system memory, wherein the streaming engine comprises: a stream template register to hold stream parameters, wherein the stream parameters define a size for each dimension of a multidimensional array and a specified width for a selected dimension of the multidimensional array; 



address generation logic coupled to the stream template register and configured to generate a set of addresses based on the stream parameters; 
a register file with inputs coupled to receive a vector fetched from the system memory using the set of addresses; 
an alignment network with inputs coupled to outputs of the register file, the alignment network having outputs coupled to outputs of the streaming engine to provide a stream vector responsive to the stream parameters; and control logic coupled to control the alignment network and configured to based on a fetch of a first address not exceeding the specified width, 

cause the alignment network to provide a data element of the vector fetched from the system memory as a first element of the stream vector; and 
based on a fetch of a second address exceeding the specified width, 

cause the alignment network to provide a null element as a second element of the stream vector without an access of the system memory.


12. (Currently Amended) The system of claim  9, further comprising a translation lookaside buffer coupled to the address generation logic, wherein the control logic is configured to, based on the fetch of the second address exceeding the specified width, 
cause the alignment network to provide the null element as the second element of the stream vector without an access to the translation lookaside buffer.

13. (Currently Amended) The system of claim 9, in which the null element has a value of zero.  
14. (Currently Amended) The system of claim 9 in which [[the]] a null value for the null element is specified by the stream parameters.  
16. (Currently Amended) The system of claim 9 being a system on a chip (SoC), further comprising a processing unit coupled to the outputs of the streaming engine to receive the stream vector.



Copending Application 16420457
Current Application 16420447
17. (Currently Amended) A system comprising: 
a system memory; 
a streaming engine coupled to access the system memory to form a stream of stream vectors for a multidimensional array, 
wherein the streaming engine is configured to insert a null element elements into a selected stream vector of either of two dimensions of the multidimensional array 
without accessing the system memory based on a determination that a memory access would exceed a specified width of either of the two dimensions of the multidimensional array; and 
a processing unit coupled to outputs of the streaming engine to receive the stream of stream vectors.

in which the streaming engine comprises: a stream template register to hold stream parameters, wherein the stream parameters define a size for each dimension of the multidimensional array, a first specified width for a first selected dimension of the multidimensional array, and 
a second specified width for a second selected dimension of the multidimensional array; and 
control logic coupled to receive the stream parameters from the stream template register being configured to insert the null element into the selected stream vector based on the determination that the memory access would exceed the specified width of either of the two dimensions of the multidimensional array.


21. (New) The method of claim 1, wherein the stream parameters define the size for each dimension by specifying a loop count for the respective dimension.

22. (New) The method of claim 1, wherein: the first specified width for the first selected dimension is independent of the size of the multidimensional array in the first selected dimension; and the second specified width for the second selected dimension is independent of the size of the multidimensional array in the second selected dimension.

23. (New) The method of claim 1, wherein the stream of vectors includes a first vector that includes the data fetched from the memory and the null element.

24. (New) The method of claim 1, wherein the stream of vectors includes a first vector that includes the data fetched from the memory and a second vector that is a null stream vector.

25. (New) The system of claim 10, wherein: the alignment network includes a set of multiplexers coupled to the register file and to the control logic; and each of the set of multiplexer is configured to provide the null element as a respective element of the stream vector in response to the control logic.

26. (New) The system of claim 10, wherein the stream parameters define the size for each dimension by specifying a loop count for the respective dimension.
27. (New) The system of claim 10, wherein: the first specified width for the first selected dimension is independent of the size of the multidimensional array in the first selected dimension; and the second specified width 

28. (New) The system of claim 17, wherein the streaming engine is configured to: generate a set of addresses associated with the stream of stream vectors; 
based on a first access associated with a first address not exceeding the specified width of either of the two dimensions of the multidimensional array: 
fetch a data element from the system memory; and provide the data element in the stream of stream vectors; and based on a second access associated with a second address exceeding the specified width of either of the two dimensions of the multidimensional array, 
provide the null element in the stream of stream vectors without accessing the system memory.
A system comprising: 
a system memory; 
a streaming engine coupled to access the system memory to form a stream of stream vectors, 
wherein the streaming engine is configured to insert a null element elements into a selected stream vector 

without accessing the system memory based on a determination that a memory access would exceed a specified width of a multidimensional array; and 

a processing unit coupled to outputs of the streaming engine to receive the stream of stream vectors.

in which the streaming engine comprises: a stream template register to hold stream parameters, wherein the stream parameters define a size for each dimension of  the multidimensional array and the specified width for a selected dimension of the multidimensional array; and Page 4 of 13Application No. 16/420,447T90134US01 Response to Office Action dated August 27, 2020 



control logic coupled to receive the stream parameters from the stream template register being configured to insert the null element into the selected stream vector based on the determination that the memory access would exceed the specified width.





21. (New) The method of claim 1, wherein the stream parameters define the size for each dimension by specifying a loop count for the respective dimension.

22. (New) The method of claim 1, wherein the specified width for the selected dimension is independent of the size of the multidimensional array in the selected dimension.





23. (New) The method of claim 1, wherein the stream of vectors includes a first vector that includes the data fetched from the memory and the null element.

24. (New) The method of claim 1, wherein the stream of vectors includes a first vector that includes the data fetched from the memory and a second vector that is a null stream vector.

25. (New) The system of claim 9, wherein: the alignment network includes a set of multiplexers coupled to the register file and to the control logic; and each of the set of multiplexer is configured to provide the null element as a respective element of the stream vector in response to the control logic.

26. (New) The system of claim 9, wherein the stream parameters define the size for each dimension by specifying a loop count for the respective dimension.
27. (New) The system of claim 9, wherein the specified width for the selected dimension is independent of the size of the multidimensional array in the selected dimension.





28. (New) The system of claim 17, wherein the streaming engine is configured to: generate a set of addresses associated with the stream of stream vectors; 
based on a first access associated with a first address not exceeding a specified array width: 

fetch a data element from the system memory; and provide the data element in the stream of stream vectors; and based on a second access associated with a second address exceeding the specified array width 


provide the null element in the stream of stream vectors without accessing the system memory.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Inoue (20080183792).
As to amended claim 17, Inoue teaches a system comprising (see fig.1 for system components): 
a system memory [system memory 20]; 
a streaming engine [multi-core processor 40][arithmetic program 30/operating system] [bus 45] coupled to access the system memory [system memory 20] to form a stream of stream 
a processing unit [readout unit 422-1-N] coupled to outputs of the streaming engine [multi-core processor 40][arithmetic program 30] [bus 45] to receive (e.g. by reading out) the stream of stream vectors.(see e.g. how the first readout unit 422-1 sequentially reads out matrix elements from each of the value matrix 24 and the position matrix 26 stored in the system memory 20, from the hardware point of view by the DMA controller, from the software point of view by the LOAD command in [0043]).

a)    Daneshrad et al. (20100B0B182) is cited for the teaching of zero padding circuit (fig.20, para [0155]).
b)    Abrishamkar et al. (20120281747) is cited for the teaching of zero padding circuit (para [0045]).
c)    Fossum (8676874) is cited for the teaching of insertion of 0's in a matrix (see the zero and non-zero elements in the matrix in fig.9A, col.9, lines 66-67, col.10, lines 1-15).
All references in this action were cited to applicant is the previous action except Inoue (20080183792) which is being cited in the 892 Form attached with this action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL H. PAN
Examiner
Art Unit 2182